RUTH BETANCOURT, Individually and as Natural Guardian of JASMINE HOSEIN, Appellant,
v.
DARRELL WAYNE SMITH and AMERICAN ELECTRIC POWER SERVICE CORPORATION d/b/a AMERICAN ELECTRIC POWER, Appellees.
No. 4D08-1300
District Court of Appeal of Florida, Fourth District.
June 17, 2009.
Julie H. Littky-Rubin of Lytal, Reiter, Clark, Fountain & Williams, LLP., West Palm Beach, and Jeffrey M. Fenster and Stacie L. Cohen of Fenster, Cohen & Sobol, Sunrise, for appellant.
Eric R. Hoecker of FPL Law Department, Juno Beach, and Tamara M. Scrudders of Johnson, Anselmo, Murdoch, Burke, Piper & Hochman, P.A., Fort Lauderdale, for appellees.
PER CURIAM.
Affirmed.
MAY, DAMOORGIAN, JJ., and TUTER, JACK, B., Jr., Associate Judge, concur.
Not final until disposition of timely filed motion for rehearing.